Citation Nr: 0025254	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for 
tinnitus.

3.  Entitlement to a rating higher than 0 percent for 
hemorrhoids.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
February 1983 to January 1987 and from August 1987 to 
November 1991.

In January 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, granted 
the veteran's claims for service connection for tinnitus (and 
rated it as 10 percent disabling), for bilateral patello-
femoral syndrome of the knees (rated collectively as 0 
percent disabling), for a low back strain with degenerative 
changes (rated as 0 percent disabling), and for hemorrhoids 
(also rated as 0 percent disabling).  The RO denied his 
claims for service connection for several other conditions-
namely, residuals of a left shoulder injury, myofascial pain 
dysfunction syndrome, residuals of a right rib cage injury, 
hypertension, sinusitis, rhinitis, and bilateral hearing 
loss.  He thereafter appealed to the Board of Veterans' 
Appeals (Board) requesting higher (i.e., compensable) ratings 
for his bilateral patello-femoral syndrome of his knees, for 
his low back strain with degenerative changes, and for his 
hemorrhoids.  He did not initially appeal any of the other 
claims, either with respect to the rating assigned for his 
tinnitus or the denial of service connection for the 
remaining conditions.  But in February 1994, during the 
pendency of his appeal to the Board, the RO in Washington, 
D.C., which had become the controlling jurisdiction, 
increased the rating for his low back strain with 
degenerative changes from 0 to 10 percent and assigned the 
same effective date.  However, the RO denied a rating higher 
than 10 percent for the low back condition and continued to 
deny his requests for higher ratings for his bilateral 
patello-femoral syndrome and hemorrhoids.

In March 1996, the Board remanded these claims to the RO for 
further development and consideration, to include having the 
veteran examined and to have him designate his representative 
in his appeal.  And in November 1997, the RO in Huntington 
(since he had moved back to West Virginia) continued to deny 
his requests for higher ratings for his low back strain with 
degenerative changes and for his hemorrhoids.  The RO also 
denied an additional claim that he had filed requesting a 
higher rating for his tinnitus and deferred consideration of 
his claim for a higher rating for his bilateral patello-
femoral syndrome until after he was examined.  And in January 
1998, after he reportedly did not show up for the 
examination, the RO in Roanoke, Virginia (since he had moved 
to that state) determined that he was not entitled to a 
higher rating for his bilateral knee condition.  The RO also 
determined that he was not entitled to a total disability 
rating based on individual unemployability (TDIU).  He 
appealed to the Board, requesting a higher rating for his 
tinnitus and a TDIU.  He also continued his prior appeal to 
the Board for higher ratings for his low back strain with 
degenerative changes, for his bilateral patello-femoral 
syndrome of his knees, and for his hemorrhoids.  However, in 
October 1998, the Board again had to remand his claims to the 
RO because most of the development requested in the prior 
remand had not been completed, partly due to the misplacement 
of his claims folder during the various changes in his 
residence.  See Stegall v. West, 11 Vet. App. 268 (1998).  
And as a further consequence of that, in the spirit of 
fairness, the Board also requested that the RO give him an 
opportunity to identify and/or submit any additional evidence 
that might be relevant to his claims and to appoint a 
representative.  The Board also requested that the RO have 
him examined and complete any necessary additional 
development deemed warranted by the record.

The RO has since, to the extent possible, completed the 
development requested by the Board, including obtaining 
additional evidence, having the veteran examined, and 
locating his missing claims folder and associating it with 
the other, reconstructed, evidence of record.  And he 
indicated in a November 1999 statement that any evidence that 
was not obtained from Germany (where he now resides) is not 
forthcoming and, consequently, that the Board should proceed 
with the adjudication of his appeal based on the evidence 
already of record because he believes there are enough 
medical records on file to substantiate his claims.

In March 2000, the RO in Roanoke increased the rating for the 
veteran's bilateral knee condition by assigning separate 10 
percent ratings for each knee for his patello-femoral pain 
syndrome with chondromalacia.  And he indicated in a 
statement submitted later in March 2000 that he was content 
("in agreement") with these ratings.  Therefore, there is 
no longer an issue before the Board concerning his 
entitlement to a higher rating for his knees.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  But he also indicated in 
his March 2000 statement that he wants an earlier effective 
date for the increase in compensation, and his representative 
also indicated this in statements submitted in April and June 
2000.  Consequently, for the reasons discussed in the remand 
portion of this decision, this claim must be returned to the 
RO.  However, the Board will decide all of the remaining 
claims, which the RO has continued to deny, for higher 
ratings for the degenerative joint disease of the lumbar 
spine (which the RO previously rated as low back strain with 
degenerative changes), and for the tinnitus, hemorrhoids 
and a TDIU.


FINDINGS OF FACT

1.  As a result of his arthritis, the veteran experiences 
pain, muscle spasms, and weakness in his low back-
particularly when his symptoms "flare-up" during prolonged 
use, cold weather, or when sitting for extended periods of 
time; he also has two protruding discs, at L4-L5 and L5-S1, 
and moderate limitation of motion that causes overall 
functional impairment indicative of moderate disc disease.

2.  The veteran experiences recurrent, persistent ringing in 
his ears due to his tinnitus, but he has not been frequently 
hospitalized for treatment of the condition and it has not 
markedly interfered with his employment beyond that 
contemplated by his current rating.

3.  The veteran has both internal and external hemorrhoids, 
but they are not large or thrombotic or irreducible, and he 
does not have frequent recurrences of them; there also are no 
objective clinical indications of persistent bleeding, 
anemia, or fissures.

4.  The veteran's service-connected disabilities do not 
preclude him from securing and maintaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (1999).

2.  The criteria for a rating higher than 10 percent for the 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.87, 
Code 6260 (1997 & 1999).

3.  The criteria for a rating higher than 0 percent for the 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code  7336 
(1999).

4.  The criteria for a TDIU have not been met.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
And when the veteran disagrees with the rating initially 
assigned after granting service connection, VA must consider 
the claim in this context-discussing the propriety of the 
initial evaluation and the possibility of assigning a 
"staged" rating to compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  But conversely, when the veteran is 
requesting a higher rating for an already established 
service-connected disability, his current level of impairment 
due to the disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Also, when an unlisted 
condition is encountered, it is permissible to rate it under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Since the veteran appealed the ratings initially assigned for 
his low back disability and hemorrhoids after these 
conditions were service connected, these claims must be 
adjudicated in compliance with the Fenderson decision.  
However, since he did not timely appeal the initial rating 
assigned for his tinnitus, but later requested a higher 
rating for it, this claim must be adjudicated in compliance 
with the holding of Francisco.

I.  Degenerative Joint Disease of the Lumbar Spine

The RO initially characterized the veteran's low back 
disability as a low back strain with degenerative changes, 
but has since re-classified it as degenerative joint disease 
(arthritis) of the lumbar spine.  But regardless 
of the characterization of the disability, it always has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 (for the 
arthritic component) and 5295 (for the lumbosacral strain).

According to Code 5010, arthritis, if, as here, due to trauma 
and substantiated by
X-ray findings, is to be rated as degenerative arthritis 
under Code 5003.  Code 5003, in turn, indicates that the 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joint(s) involved-which, in this case, is Code 5292 for 
limitation of motion of the lumbar segment of the spine.  If 
the limitation of motion is slight, then a 10 percent rating 
is warranted; if moderate, then a 20 percent rating is 
warranted and, if severe, a 40 percent rating.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by the 
limitation of motion, which is to be combined, not added, 
under Code 5003.  Additionally, the limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted if there is X-ray evidence of involvement of 2 or 
more minor joint groups.  And a 20 percent rating is 
warranted in the absence of limitation of motion if there is 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

Under Code 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted if there is evidence of muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position.  And a 40 percent 
rating, which is the highest rating under this code, requires 
evidence of severe impairment with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

The veteran alleges that he is entitled to a rating higher 
than 10 percent for his low back disability because he 
experiences constant pain and muscle spasms-which, in turn, 
significantly limit his range of motion in all directions.  
He also claims that the military declined his request to re-
enlist in 1991, in part, because of the poor condition of his 
low back (with his knees being the other factor).

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond this, such as during times when his symptoms are 
most prevalent ("flare-ups"), due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The VA physician who examined the veteran most recently for 
compensation purposes, in February 1999, confirmed that he 
experiences a "continuous dull pain" in his low back at L3-
L4, in addition to muscle spasm to the left of T10-S1 and 
tenderness from T6-S1.  The VA examiner also confirmed the 
veteran experiences weakness and premature or excess 
fatigability ("lack of endurance") and indicated that his 
various symptoms "flare-up" during prolonged use and in 
cold weather.  The examiner went on to note that, according 
to the veteran, "[n]othing helps [his] back pain," 
including medication (Ibuprofen and aspirin).  There were no 
signs of "incoordination" or "stiffness" in the low back, 
and range of motion was as follows:

active forward flexion from 0 to 74 
degrees
passive forward flexion from 0 to 76 
degrees
and after fatiguing from 0 to 78 degrees

active backward extension from 0 to 30 
degrees
passive backward extension from 0 to 35 
degrees
and after fatiguing from 0 to 37 degrees

active right lateral flexion from 0 to 40 
degrees
passive right lateral flexion from 0 to 
45 degrees
and after fatiguing from 0 to 45 degrees

active left lateral flexion from 0 to 45 
degrees
passive left lateral flexion from 0 to 47 
degrees
and after fatiguing from 0 to 47 degrees

active right lateral rotation from 0 to 
40 degrees
passive right lateral rotation from 0 to 
45 degrees
and after fatiguing from 0 to 47 degrees


active left lateral rotation from 0 to 45 
degrees
passive left lateral rotation from 0 to 
50 degrees
and after fatiguing from 0 to 50 degrees

The veteran experienced pain in all of the directions tested 
during those range of motion studies.

But despite his pain, the results of that examination do not 
show that the veteran has sufficient limitation of motion in 
his low back, in any direction, to warrant a rating higher 
than 10 percent under Code 5292.  All of the ranges cited 
above correlate to no more than "slight" limitation of 
motion under this regulation.  And this is true even when 
taking into account the extent of the veteran's pain and the 
other relevant factors discussed in the DeLuca decision, as 
the examiner took the time to quantify the extent of the 
veteran's range of motion-not only actively (acting alone) 
and passively (with the assistance of the examiner)-but also 
"after fatiguing," which is a specific measure of the level 
of impairment after prolonged use.  Indeed, the examiner went 
so far as to say that the range of motion in the veteran's 
low back actually "improve[d]" (rather than having any 
functional loss) after repeatedly exercising it during the 
fatigue testing.  And it also is significant that X-rays 
taken of his low back during that evaluation showed that his 
arthritis was only "mild," as was his lumboscoliosis toward 
the right.

The veteran also did not have sufficient limitation of motion 
in his low back during a May 1993 VA examination to warrant a 
rating higher than 10 percent under Code 5292.  Forward 
flexion was to 80 degrees, in spite of his pain and hardening 
of the dorsal extensor musculature, and lateral flexion to 
the right and left sides was to 30 degrees.  Both, however, 
were indicative of only "slight" limitation of motion under 
Code 5292.  He also had similar range of motion in his low 
back during an even earlier VA examination in December 1991, 
when he underwent both a general medical and special 
orthopedic evaluation.  The VA physician who conducted the 
general medical evaluation observed "some limited bending" 
during his range of motion testing of the spine, but the VA 
orthopedist indicated the veteran had "completely normal" 
range of motion in his low back-except that he experienced 
some pain in it when he flexed his fingers 3 inches from the 
floor (presumably during testing of forward flexion).  The 
orthopedic examiner also described the overall status of the 
low back disability as "mild," and X-rays of the 
lumbosacral spine revealed only "slight" deformities and a 
"minimal" degree of arthritis.

Consequently, the results of the February 1999, May 1993, and 
December 1991 VA examinations do not support a rating higher 
than 10 percent for the veteran's low back disability-at 
least insofar as the extent of his limitation of motion is 
concerned.  But other medical evidence of record must be 
considered as well, and some of it is more favorable to his 
claim.

Records show the veteran had significantly greater limitation 
of motion in his low back when examined by VA for 
compensation purposes in June 1997.  Forward flexion was only 
to 65 degrees, backward extension to only 20 degrees, left 
and right lateral flexion to only 25 degrees, and left and 
right rotation to only 30 degrees.  And although his forward 
flexion and left and right rotation still were not sufficient 
to warrant a rating higher than 10 percent under Code 5292, 
he did have sufficient pain and residual limitation of motion 
on both backward extension and left and right lateral flexion 
to conclude-by resolving all reasonable doubt in his favor-
that he has "moderate" overall limitation of motion in his 
low back, albeit at times worse than at others.  Thus, he is 
entitled to a 20 percent rating.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In the absence of actual clinical evidence suggesting that 
the veteran has more overall functional impairment 
attributable to his low back symptoms, however, there is no 
reasonable basis for assigning a rating higher than 
20 percent.  This is especially so since Codes 5003, 5010, 
and 5295 all take into account the fact that he will 
experience pain, painful motion, and muscle spasms in his low 
back.  Also, several of the doctors who have examined and 
treated him have ultimately described the overall severity of 
his low back disability, despite these symptoms, in limiting 
terms such as "mild," "minimal," "slight," etc.  And 
while their use of such descriptive language in assessing the 
overall severity of the disability is not dispositive, in and 
of itself, of the rating that should be assigned, this is 
nonetheless probative evidence to be considered when making 
this determination.  See 38 C.F.R. §§ 4.2, 4.6.

There have been times during the course of examining the 
veteran when he has complained of experiencing pain-not only 
in his low back-but also radiating into his left hip and 
into the posterior side of his left knee.  See, e.g., the 
reports of the February 1999, June 1997, and May 1993 VA 
examinations.  And there also were objective clinical 
findings during some of those evaluations that were 
suggestive of lumbar disc disease with radiculopathy 
involving the lower extremities.  Of note, straight leg 
raising tests were positive on the left side at 40 degrees 
during the February 1999 VA examination, and the veteran had 
decreased sensation (hypalgesia) in his left thigh and 
lateral calf during the June 1997 VA examination.  He also 
had absent knee jerk reflexes, bilaterally, and experienced 
pain in his right thigh during lateral flexion to the right 
side.  Moreover, one of his private doctors in Germany 
(Dr. Becker) submitted a statement in May 1999 indicating 
that he had treated the veteran from January to March 1996 
for low back pain, and that there was evidence of 
"protrusions" at L4-L5 and L5-S1 during magnetic resonance 
imaging (MRI) studies of his lumbar spine.  (The veteran had 
earlier alleged this during his February 1999 VA orthopedic 
evaluation.)

Degenerative disc disease is ratable under 38 C.F.R. § 4.71a, 
Code 5293, which allows for a 20 percent rating when the 
condition is moderate, recurring attacks.  A 40 percent 
rating is warranted for severe disc syndrome, recurring 
attacks with intermittent relief; a 60 percent rating is 
warranted for pronounced disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Id.

Although Dr. Becker confirmed in his May 1999 statement that 
the veteran has two herniated discs, at L4-L5 and L5-S1, Dr. 
Becker also stated that there was "no disc injury," and the 
neurological findings that were noted by the VA doctors also 
do not suggest that the veteran's disc disease is more than 
"moderate."  Despite the various indications of some 
possible neurological impairment in his lower extremities, 
particularly in his left thigh and knee, the VA physician 
indicated during the February 1999 evaluation that the 
veteran had "normal" strength in both lower extremities, 
and that his pulse, reflexes, hair growth, and skin 
temperature were "normal," too.  And that was despite his 
complaints of weakness.  Furthermore, to the extent that he 
has functional impairment in his knees, specifically, he 
already is receiving compensation benefits from VA for that, 
with separate 10 percent ratings for each knee.  Hence, that 
impairment cannot also be considered in rating his low back 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 (avoidance of "pyramiding"); cf. 
Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran also is not shown to be entitled to a rating 
higher than 20 percent under any of the other potentially 
applicable diagnostic codes.  There is no clinical indication 
that he has ankylosis (either favorable or unfavorable) of 
the lumbar segment of his spine, so he cannot receive a 
higher rating under Codes 5286 or 5289.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Additionally, because 
there has been no clinical indication of a fractured 
vertebra, or residuals thereof (e.g., cord involvement, nerve 
paralysis, braces, etc.), he cannot receive a higher initial 
rating under Code 5285.

The preponderance of the evidence shows that the severity of 
the veteran's low back disability has remained most 
commensurate with a 20 percent rating since he filed his 
claim.  Thus, this is the rating that must be assigned, and 
there are no grounds for assigning a "staged" rating 
pursuant to Fenderson.  See 38 C.F.R. § 4.7.  Also, since the 
preponderance of the evidence is against a higher rating, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Tinnitus

The veteran currently has a 10 percent rating for his 
tinnitus under 38 C.F.R. § 4.87, Code 6260 (1999).  And this 
is the maximum possible rating under this code, when there is 
evidence indicating the tinnitus ("ringing in the ears") is 
recurrent.  This also was the maximum possible rating under 
this code when he filed his claim for a higher rating in 
1997, and similarly required evidence indicating that it 
was persistent-as a symptom of a head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87, Code 6260 (1997).  Thus, 
although the exact wording of the rating criteria have 
changed during the pendency of his appeal, neither version 
is actually "more favorable" to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308,
312-13 (1991).

Since the veteran already has the maximum possible rating for 
his tinnitus under Code 6260, the RO also considered the 
possibility of assigning a rating higher than 10 percent on 
an extra-schedular basis when adjudicating this claim in 
November 1997.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  But just as the RO determined, an extra-schedular 
rating is not warranted in this instance because there is no 
indication that the severity of the tinnitus creates such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  It has not caused marked interference with the 
veteran's employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization, and these are the most relevant 
considerations.  In fact, he has never been hospitalized for 
treatment of the condition, and personnel records obtained 
from his employer in Germany indicate that he did not have to 
take any leave from work from 1992 to 1994 for the tinnitus.  
And there also are no indications that he has had to take any 
leave from work due to problems with it on any other occasion 
either.  Moreover, when examined by VA in June 1997, acoustic 
tympanometry revealed normal pressure in his ears and normal 
acoustical reflexes.  And there also was no clinical evidence 
of hearing impairment in either of his ears at any of the 
frequencies tested (500, 1,000, 2,000, 3,000, and 4,000 
Hertz), or during speech recognition testing using the 
Maryland CNC method.  See 38 C.F.R. § 3.385; Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  And that was despite his 
complaints of having experienced constant, loud, high-pitched 
tinnitus for several years ("since the mid 1980s"), with 
headaches and dizziness, making it difficult for him to get a 
full nights' sleep.  Consequently, in the absence of evidence 
of greater functional impairment attributable to the 
tinnitus, there is no reasonable basis for assigning an 
extra-schedular evaluation for it pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

III.  Hemorrhoids

The veteran currently has a noncompensable rating of 0 
percent for his hemorrhoids under 38 C.F.R. § 4.114, Code 
7336.  A 0 percent rating is warranted under this code when 
the hemorrhoids (whether external or internal) are mild or 
moderate.  For a 10 percent rating, they must be large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  And for the maximum rating 
of 20 percent under this code, there must be evidence of 
persistent bleeding and with secondary anemia, or with 
fissures.  Id.

The veteran alleges that he is entitled to a higher rating 
for his hemorrhoids because he experiences frequent 
recurrences of them manifested by persistent bleeding 
(after each bowel movement, especially when constipated), and 
pain, burning and itching due to the extent of the 
protrusions, which are both external and internal.  But when 
examined by VA for compensation purposes in June 1997, he 
indicated that he tries to eat high fiber foods and that he 
had only noticed bleeding, on average, about 2 times per 
month during the previous 9 years.  Also, although the 
examiner observed the presence of some internal and external 
hemorrhoids during the objective clinical portion of the 
evaluation, he indicated they were not thrombosed, that there 
were no signs of active bleeding, and that a hemoccult test 
(for other signs of bleeding) also was negative.  
Furthermore, the examiner went on to note that there were no 
signs of soiling or anemia, and that the veteran only 
"occasionally" experienced fecal leakage when passing gas.  
The remainder of the evaluation was similarly unremarkable 
for objective clinical evidence of pertinent symptoms, as 
were the results of an earlier VA examination in December 
1991, when the hemorrhoids primarily were noted by history 
only-indicating they were not actually symptomatic at the 
time of that evaluation.  And even the veteran, himself, 
acknowledged that he had only "occ[asionally]" (about once 
every month) experienced protrusions and pain from his 
hemorrhoids, with episodes of bleeding of similar frequency.  
And although the examiner indicated in his diagnosis that 
the veteran had both internal and external hemorrhoids, they 
were described as "small."

There is no other medical evidence of record to refute the 
opinions of the VA physicians as to the severity of the 
veteran's hemorrhoids.  And based on their impressions, there 
simply is no basis for increasing the rating for this 
condition to a compensable level since none of the symptoms 
necessary for a higher rating have been objectively 
demonstrated at any time since service.  This also precludes 
assigning a "staged" rating pursuant to Fenderson because 
the 0 percent rating represents the veteran's maximum level 
of disability at all times since service.

Since the severity of the veteran's hemorrhoids is most 
commensurate with a 0 percent rating, this is the rating that 
must be assigned.  See 38 C.F.R. § 4.7.  Also, since the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55; Alemany v. Brown, 9 Vet. App. at 519.

IV.  TDIU

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because of 
the severity of his service-connected disabilities, 
particularly those affecting his low back, knees and ears 
(tinnitus).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(2), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

Even after increasing the rating for the veteran's low back 
disability to 20 percent, he still does not meet the minimum 
percentage requirements of section 4.16(a) for a TDIU because 
he does not have at least one service-connected disability 
that is rated as at least 40 percent disabling.  But as 
alluded to above, this is not an absolute bar to receiving a 
TDIU if there is other probative evidence indicating that his 
service-connected disabilities render him unemployable.  
However, there is no such evidence in this instance, so his 
claim must be denied.

The veteran indicated in a January 1996 statement that he had 
changed jobs two times during the previous two years because 
of the severity of his service-connected disabilities, and 
that his doctor had told him that he could no longer work as 
a "stone mason helper" (making countertops) because the job 
was not suitable for him.  He also indicated that he only had 
a high school diploma and no technical skills.  But he went 
on to acknowledge that he already had applied for a VA 
vocational rehabilitation training program, and that he was 
awaiting a response to see if he was approved for it.  A 
March 1996 letter from a VA counselor at the RO indicates the 
veteran was, in fact, accepted into the job training program, 
and he also acknowledged this in a July 1996 statement.  He 
began receiving the job training in August 1996 and was still 
participating in the program when he submitted additional 
statements in December 1996 and May 1997.  He subsequently 
indicated in his formal application for a TDIU, which he 
submitted in June 1997, that he also had worked since service 
as a security guard from 1992 to 1994, and that his 
employment as a "[stone mason] helper" lasted from 1994 to 
1996.  He also said that he had missed a significant amount 
of time from work at both of those jobs (4 months each), and 
that he was fired from the position as a stone mason helper 
and had been unable to obtain employment since, despite 
applying for several other jobs as a game warden and 
correction officer.  But his actual personnel records 
have since been obtained concerning his employment from 1992 
to 1994, and they indicate that he was primarily absent from 
work due to conditions that are not service connected-
specifically, gastroenteritis, maxillary sinusitis, 
bronchitis, and dental problems.  Although he also missed 
some time from work due to his service-connected hemorrhoids 
and low back and knee disabilities ("lumbosacral neuralgia" 
and "joint problems"), it was far less time than he missed 
from work due to the conditions that are not service 
connected.

Also, during his February 1999 VA examination, the veteran 
indicated that he had returned to work, as of July 1998 (as a 
car salesman), and that he had not missed any time whatsoever 
from work during the months since.  That apparently was after 
taking some classes as part of his participation in the VA 
vocational rehabilitation training program.  And after 
examining the veteran, the VA physician confirmed that the 
service-connected disabilities do not preclude the veteran 
from continuing with his employment, reiterating the fact 
that he had not needed to miss any time from work on account 
of them.  Therefore, inasmuch as there is medical and other 
probative evidence of record clearly indicating the veteran 
is not unemployable as a result of his service-connected 
disabilities, the claim for a TDIU must be denied.


ORDER

A 20 percent rating is granted for the degenerative joint 
disease of the lumbar spine, subject to the laws and 
regulations governing the payment of VA monetary benefits.

The claim for a rating higher than 10 percent for the 
tinnitus is denied.

The claim for a rating higher than 0 percent for the 
hemorrhoids is denied.

The claim for a TDIU is denied.


REMAND

As alluded to earlier, in March 2000, the RO in Roanoke 
increased the rating for the veteran's bilateral knee 
condition by assigning separate 10 percent ratings for each 
knee for his patello-femoral pain syndrome with 
chondromalacia.  And he indicated in a statement submitted 
later in March 2000 that he was content ("in agreement") 
with these ratings.  Therefore, there is no longer an issue 
before the Board concerning his entitlement to a higher 
rating for his knees.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  But he also indicated in his March 2000 statement 
that he wants an earlier effective date for the increase in 
the level of his compensation; he said that his higher 
ratings should be effective from November 1991, which was 
when he initially filed his claim for VA compensation 
benefits for his knees, because they were as bad then as they 
are now.  Therefore, his March 2000 statement was a notice of 
disagreement (NOD) with the RO's decision to assign a later 
effective date of February 10, 1999.  See 38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. § 20.201.  (And his representative 
also argued in April and June 2000 statements that an earlier 
effective date was warranted for the higher ratings for 
the knees.)

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court held that, where, as here, the veteran has submitted a 
valid NOD contesting the RO's denial of his claim, the Board 
must remand, and not refer, the claim to the RO for issuance 
of a statement of the case (SOC).  See also Gallegos v. 
Gober, No. 99-106 (U.S. Vet. App. Aug. 11, 2000).  And once 
issued, he also must be given an opportunity to "perfect" 
an appeal of the claim.  See 38 C.F.R. §§ 19.26, 19.29, 
19.30, 19.31, 19.32, 19.33, 19.34.  Consequently, the claim 
for earlier effective dates for the separate 10 percent 
ratings for the knees must be remanded to the RO.

Accordingly, this claim is REMANDED to the RO for the 
following development:

The RO should issue a SOC in response to 
the
veteran's March 2000 NOD with the denial 
of earlier effective dates for the 
separate 10 percent ratings for his 
patello-femoral pain syndrome with 
chondromalacia.  And if, and only if, he 
files a timely substantive appeal, should 
this issue be returned to the Board for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals



 



